UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1626



CHRIS RHODES,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-22-1)


Submitted:   March 10, 2006                 Decided:   April 20, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


V. Lamar Gudger, III, GUDGER & GUDGER ATTORNEYS AT LAW, Asheville,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, Paul Taylor, Assistant
United States Attorney, Asheville, North Carolina, Robert Triba,
Regional Chief Counsel, Lisa G. Smoller, Special Assistant U.S.
Attorney, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Chris Rhodes appeals the district court’s order granting

the Commissioner’s motion for summary judgment and affirming the

Commissioner’s   denial   of   Social   Security   benefits.   We   have

reviewed the record and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.           See Rhodes v.

Commissioner, No. CA-04-22-1 (W.D.N.C. Mar. 31, 2005). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -